Cite as 2016 Ark. App. 583

                 ARKANSAS COURT OF APPEALS
                                         EN BANC
                                       No. CV-16-865


VICKI ANDERSON HOLLIMON                           Opinion Delivered   November 30, 2016
                   APPELLANT
                                                  APPEAL FROM THE SEBASTIAN
                                                  COUNTY CIRCUIT COURT, FORT
V.                                                SMITH DISTRICT [NO. 66PR-16-400]

                                                  HONORABLE JIM D. SPEARS,
MARK HOLLIMON, AS GUARDIAN                        JUDGE
OF THE PERSON AND ESTATE OF
THE INCAPACITATED PERSON,                         MOTION TO DISMISS APPEAL AS
NORMAN MILTON HOLLIMON                            MOOT GRANTED
                     APPELLEE



                                      PER CURIAM

       On July 21, 2016, the Sebastian County Circuit Court entered an order appointing appellee

Mark Holliman as temporary guardian of the person and estate of Norman Hollimon. Appellant

Vicki Anderson Hollimon, the spouse of Norman, filed a notice of appeal from the order

establishing the temporary guardianship and appointing Mark, her stepson, as guardian.

Appellee has filed a motion to dismiss the appeal as moot.             Because the temporary

guardianship has expired, we grant the motion.

       Arkansas Code Annotated section 28-65-218(a)(1) (Repl. 2012) states that a temporary

guardianship shall not exceed ninety days including extensions. Thus, based on the statute,

the temporary guardianship expired on October 19, 2016, and is no longer binding. As such,

a ruling by this court will have no practical effect on the temporary guardianship.
                                 Cite as 2016 Ark. App. 583

       In Cotten v. Fooks, 346 Ark. 130, 133–34, 55 S.W.3d 290, 292 (2001), our supreme

court explained,

              As a general rule, the appellate courts of this state will not review issues that are
       moot. See Forrest Constr., Inc. v. Milam, 345 Ark. 1, 43 S.W.3d 140 (2001); Dillon v.
       Twin City Bank, 325 Ark. 309, 924 S.W.2d 802 (1996). To do so would be to render
       advisory opinions, which this court will not do. McCuen v. McGee, 315 Ark. 561, 868
S.W.2d 503 (1994). We have generally held that a case becomes moot when any
       judgment rendered would have no practical legal effect upon a then-existing legal
       controversy. See Forrest Constr., Inc. v. Milam, supra; Quinn v. Webb Wheel Products, 334
Ark. 573, 976 S.W.2d 386 (1998); Dillon v. Twin City Bank, supra.

       Our courts have recognized two exceptions to the mootness doctrine: (1) issues that

are capable of repetition, yet evade review; and (2) issues that raise considerations of

substantial public interest which, if addressed, would prevent future litigation. See Trujillo v.

State, 2016 Ark. 49, 483 S.W.3d 801. However, appellant has failed to argue or adequately

explain how either of these exceptions apply in this case. In any event, we find that, however

probable it might be that the circuit court will make the same ruling, it does not change the

undeniable fact that our ruling will have no practical effect on the temporary guardianship.

Additionally, we cannot discern any issue of substantial public interest which, if addressed,

would prevent future litigation. Therefore, the appeal is moot.

       We further recognize that our supreme court in Whaley v. Beckham, 2016 Ark. 196,

at 9, 492 S.W.3d 65, 70, held that an appeal of a temporary guardianship was not rendered

moot by the expiration of the temporary guardianship where the order also granted neighbors’

motion for leave to intervene in the proceeding and made the neighbors parties to the

guardianship matter. This is not the situation before us, and the rationale in that case is,

therefore, inapposite.

       Motion to dismiss appeal as moot granted.
                                                2